         Case 1:20-cr-00123-WMR-LTW Document 61 Filed 12/14/20 Page 1 of 7




 1                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF GEORGIA
 2                                         ATLANTA DIVISION
 3

 4   UNITED STATES OF AMERICA,                              ) Indictment No.: 1:20-cr-00123-WMR-LTW-1
                                                            )
 5                                                          )
             vs.                                            ) MOTION TO SUPPRESS EVIDENCE
 6
                                                            ) AND STATEMENTS
     DION MARQUISE HAYES,                                   )
 7
                                                            )
                      Defendant.                            )
 8
                                                            )
                                                            )
 9

10           COMES NOW, the Defendant, Dion Hayes, by and through his attorney of record, and moves
11
     to suppress all evidence seized as a result of the search of his cell phone that was seized from his
12
     person at the time of his arrest on March 9, 20201. Additionally, Mr. Hayes moves to suppress any
13
     and all statements made by him to federal agents in Detroit, Michigan following his arrest in this
14

15   matter2.

16           The motion is based on this notice and motion, all previously filed motions, the following
17   memorandum of points and authorities, the Fourth and Fifth amendments to the United States
18
     Constitution, all other applicable constitutional, statutory and case authority, and such evidence and
19
     argument as may be presented at the hearing of this motion.
20

21

22           Defendant Hayes in support thereof, shows as follows:

23

24

25
     1
26     Mr. Hayes has been provided a copy of the Application and Search Warrant for his phone, but has not yet been provided
     any discovery related to the return of the search warrant, specifically, a copy of the download of the phone. Several
27   written requests for this discovery have been made.
     2
       Mr. Hayes has been provided a report indicating that a recorded statement was made on the day of his arrest in this
28   matter, but has not yet been provided a copy of that recording.



                                            MOTION TO SUPPRESS EVIDENCE
        Case 1:20-cr-00123-WMR-LTW Document 61 Filed 12/14/20 Page 2 of 7




 1                                                           1.

 2            That on March 10, 2020, Special Agent Brett J. Brandon obtained a search warrant from
 3
     Judge David R. Grand, United States Magistrate Judge for the Eastern District of Michigan by
 4
     providing an affidavit (search warrant and affidavit attached hereto as Exhibit A). The search warrant
 5
     allowed for the search of an Apple iPhone that was seized from Mr. Hayes person at the time of his
 6

 7   arrest on March 9, 2020 in Detroit, Michigan.

 8

 9
                                                             2.
10
              That the affidavit contained therein a detailed description of the facts and information that
11
     S.A. Brandon relied upon in pursuing the search warrant.
12

13

14                                                           3.
15
              That said search warrant was invalid and the search was therefore unconstitutional because,
16
     (1) it was issued without probable cause as the information provided by the Affiant was untimely and
17
     stale, and (2) it lacked probable cause entirely as the justifications in the affidavit were attenuated and
18

19   misleading and the information sought could have been easily obtained through other, less intrusive

20   means.
21
                                                             4.
22
              The allegation in the Indictment of this case is that Mr. Hayes possessed a firearm on
23
     November 8, 2019 at Stoddard’s gun range in Atlanta, Georgia. According to the affidavit in support
24

25   of the search warrant, agents were able to view surveillance from the gun range as well as review

26   documents and social media posts in order to justify the arrest warrant for Mr. Hayes. At this time,
27

28



                                         MOTION TO SUPPRESS EVIDENCE
        Case 1:20-cr-00123-WMR-LTW Document 61 Filed 12/14/20 Page 3 of 7




 1   Mr. Hayes has not been provided any information regarding why the investigation took four months

 2   nor any other report indicating the reason for the delay.
 3
            As to the issue of staleness; a magistrate must consider time as an element of probable cause
 4
     when issuing a warrant. The search warrant application "must reveal facts that make it likely that the
 5
     items being sought are in that place when the warrant issues." United States v. Harris, 20 F.3d 445,
 6

 7   450 (11th Cir. 1994). “Staleness is an issue which must be decided on the peculiar facts of each

 8   case.” United States v. Bervaldi, 226 F.3d 1256, 1264 (11th Cir.2000). “The length of time between
 9
     the date on which all of the facts supporting probable cause were known and the date the warrant was
10
     issued is ... one factor.” United States v. Domme, 753 F.2d 950, 953 (11th Cir.1985).
11
            In the case at bar, the affidavit does not contain any information that was obtained near in
12

13   time to the issuance of the warrant. The alleged activity that was described occurred nearly four

14   months prior to the affidavit and there was nothing mentioned in the affidavit indicating the reason
15
     for the delay. There is no mention or facts offered to support any claim that Mr. Hayes was engaging
16
     in any ongoing criminal conduct or that this incident was anything other than a singular moment in
17
     time. Further and most importantly, there is nothing to indicate the cell phone was utilized by Mr.
18

19   Hayes at the time of the alleged activity or that he even owned the cell phone at the time of the

20   alleged activity. There is a complete lack of connection or nexus between the alleged crime and the
21
     cell phone that they searched pursuant to the search warrant. The search warrant appears to be a
22
     fishing expedition by agents hoping that if Mr. Hayes went to a gun range once, four months prior,
23
     they might find additional incriminating information on his phone they could use to build some other
24

25   case against him. This is an unacceptable use of a search warrant.

26

27

28



                                        MOTION TO SUPPRESS EVIDENCE
        Case 1:20-cr-00123-WMR-LTW Document 61 Filed 12/14/20 Page 4 of 7




 1          Without timely information indicating certain specific evidence would be found in Mr. Hayes’

 2   phone, rather than pure speculation, there was no probable cause for the warrant that was issued and
 3
     therefore the search was unconstitutional.
 4
                                                             5.
 5
            Compounding the issue of the staleness of the agent’s claims, there is simply a lack of
 6

 7   probable cause to search Mr. Hayes’ cell phone articulated in the affidavit as a whole. Whether an

 8   affidavit is sufficient to establish probable cause is subject to a "totality-of-the-circumstances
 9
     analysis." Illinois v. Gates, 462 U.S. 213, 238 (1983). As stated above, the affidavit makes
10
     speculative and boilerplate statements without any real nexus to evidence or information gained from
11
     the investigation. Additionally, several of the factors the agent uses to justify the search warrant are
12

13   intentionally misleading in violation of Franks v. Delaware, 438 U.S. 154 (1978). Specifically, the

14   agent notes that they may be able to retrieve social media information from the phone because Mr.
15
     Hayes’ was “tagged” in another person’s Instagram account and that they may be able to retrieve a
16
     “GPS footprint” from the search of the phone; such statements were misleading to the Magistrate.
17
     The agent, with his stated expertise, would know that such information is not locally stored in a
18

19   phone and can easily be retrieved via law enforcement subpoena to cell phone provider or the

20   applicable social media companies. The affidavit repeatedly makes such misleading claims.
21
     Removing any references to such items sought that (in addition to being irrelevant to the crime
22
     alleged) could be easily retrieved through other means and not likely to be found in the phone itself
23
     makes the affidavit wholly devoid of probable cause and invalid.
24

25

26

27

28



                                        MOTION TO SUPPRESS EVIDENCE
        Case 1:20-cr-00123-WMR-LTW Document 61 Filed 12/14/20 Page 5 of 7




 1

 2                                                    6.
 3
            Mr. Hayes also seeks to suppress any statements that he may have made following his arrest
 4
     on March 9, 2020 because they were not made voluntarily and/or with a knowing understanding of
 5
     the rights afforded to him under Miranda v. Arizona, 384 U.S. 436 (1966). The Government bears the
 6

 7   burden of proving that statements made by a defendant were done so voluntarily. Jackson v. Denno,

 8   378 U.S. 368 (1984). The reports provided to Mr. Hayes in discovery indicate that he made a post-
 9
     arrest statement while en route to the United States Marshals Service that was recorded by S.A.
10
     Brandon on his cell phone. Although Mr. Hayes has not yet been provided a copy of that recording,
11
     based on the report, the statement was made in violation of his Fifth Amendment rights and must be
12

13   suppressed.

14

15
                                               CONCLUSION
16
            Therefore, since the warrant was issued without probable cause, the subsequent search of the
17
     cell phone was in violation of Mr. Hayes’ Fourth Amendment rights; all evidence obtained as a result
18

19   must be suppressed.

20          Therefore, since Mr. Hayes’ was questioned after being placed under arrest, but without a
21
     Miranda waiver, any statements he made were involuntary and in violation of his Fifth Amendment
22
     rights and must be suppressed.
23
                                                                Respectfully submitted,
24

25

26                                                              s/Marissa Goldberg___________
                                                                Marissa Goldberg
27                                                              Georgia Bar No. 672798
28



                                       MOTION TO SUPPRESS EVIDENCE
        Case 1:20-cr-00123-WMR-LTW Document 61 Filed 12/14/20 Page 6 of 7




 1                                                 s/Drew Findling______________
                                                   Drew Findling
 2                                                 Georgia Bar No. 260425
 3
     The Findling Law Firm
 4   One Securities Centre
     3490 Piedmont Road
 5   Suite 600
     Atlanta, Georgia 30305
 6
     404.460.4500
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                               MOTION TO SUPPRESS EVIDENCE
        Case 1:20-cr-00123-WMR-LTW Document 61 Filed 12/14/20 Page 7 of 7




 1

 2                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF GEORGIA
 3
                                         ATLANTA DIVISION
 4

 5   STATE OF GEORGIA,                               ) Indictment No. 1:20-cr-00123-WMR-LTW-1
                                                     )
 6                                                   )
            vs.                                      )
 7                                                   )
     DION MARQUISE HAYES,                            )
 8                                                   )
                    Defendant.                       )
 9                                                   )
                                                     )
10

11
                                         CERTIFICATE OF SERVICE
12
            This is to certify that I have this day served counsel for the opposing party in the foregoing
13
     matter with a copy of the within and foregoing Motion:
14

15
     MOTION TO SUPPRESS EVIDENCE AND STATEMENTS
16
     By electronic service:
17

18
                              Ryan Buchanan
                              U.S. Attorney's Office-ATL
19

20

21

22   This 14th day of December, 2020

23                                                                        Respectfully Submitted,
24

25                                                                        s/Marissa Goldberg___________
                                                                          Marissa Goldberg
26                                                                        Georgia Bar No. 672798
27

28



                                        MOTION TO SUPPRESS EVIDENCE
